Exhibit 10.2

 

 

 

FIRST AMENDMENT

TO

SECOND LIEN CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

THE GUARANTORS,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

AND

THE LENDERS SIGNATORY HERETO

DATED AS OF MAY 7, 2012

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “First Amendment”)
dated as of May 7, 2012 is among REX ENERGY CORPORATION, a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); KEYBANK NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Lien Credit Agreement dated as of December 22, 2011 (the “Credit
Agreement”), pursuant to which the Lenders have made certain term loans
available to the Borrower.

B. The Guarantors are parties to that certain Guaranty and Collateral Agreement
dated as of December 22, 2011 made by each of the Grantors (as defined therein)
in favor of the Administrative Agent (as heretofore amended, modified or
supplemented, the “Guaranty”).

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
Section 9.05 of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this First Amendment refer to sections of the Credit
Agreement.

Section 2. Amendment to Credit Agreement.

2.1 Amendment to Section 9.05(r). Section 9.05(r) is hereby amended and restated
in its entirety to read as follows:

“(r) Investment by R.E. Gas in Keystone and RW Gathering in an aggregate amount
not to exceed $55,000,000 in cash and $4,500,000 in Property.”

Section 3. Conditions Precedent. This First Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):

3.1 First Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this First Amendment from the Borrower, each other
Obligor and the Majority Lenders.

 

Page 1



--------------------------------------------------------------------------------

3.2 First Lien Loan Documents. The Administrative Agent shall have received a
copy of an amendment to the First Lien Credit Agreement, in form and substance
acceptable to the Administrative Agent, containing amendments to the First Lien
Credit Agreement comparable to those set forth herein to the extent applicable
and such amendment shall be in full force and effect on the First Amendment
Effective Date.

3.3 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower (including, but not limited to, the fees of Jones Day).

3.4 No Default. After giving effect to the terms of this First Amendment, no
Default or Event of Default shall be continuing as of the First Amendment
Effective Date.

Section 4. Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this First Amendment, after
giving effect to the terms of this First Amendment, all of the representations
and warranties contained in each Loan Document to which it is a party are true
and correct in all material respects as though made on and as of the First
Amendment Effective Date (unless made as of a specific earlier date, in which
case, was true as of such date); and (b) that after giving effect to this First
Amendment and to the transactions contemplated hereby, no Defaults exist under
the Loan Documents or will exist under the Loan Documents.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment.

5.2 Ratification and Affirmation of the Obligors. Each Obligor hereby expressly
(a) acknowledges the terms of this First Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party, and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby; and (c) agrees that from and after the First Amendment Effective Date
each reference to the Credit Agreement in the Guaranty and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this First Amendment.

5.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this First Amendment.

 

Page 2



--------------------------------------------------------------------------------

5.4 No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5 Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

5.6 Release of Lenders. IN CONSIDERATION OF THIS FIRST AMENDMENT AND, SUBJECT TO
THE CONDITIONS STATED HEREIN, THE BORROWER AND EACH OTHER OBLIGOR HEREBY
RELEASES, ACQUITS, FOREVER DISCHARGES, AND COVENANTS NOT TO SUE, THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, ALONG WITH ALL OF THEIR
BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS AND
REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, SUITS, OFFSETS
AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN DOCUMENTS AND ACTIONS, CAUSES OF
ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY OBLIGOR, WHICH BORROWER,
ANY OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY HEREAFTER ACCRUE RELATED TO
ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE
AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER OCCURRING ON OR PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE, WHICH
RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE CREDIT AGREEMENT, ANY
NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER THE
CREDIT AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE
NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL,
ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.

[Signatures Begin on Next Page]

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the First Amendment Effective Date.

 

BORROWER:     REX ENERGY CORPORATION     By:  

/s/ Thomas C. Stabley

      Thomas C. Stabley       Chief Executive Officer and       Chief Financial
Officer GUARANTORS:     REX ENERGY OPERATING CORP.     By:  

/s/ Thomas C. Stabley

      Thomas C. Stabley       Chief Executive Officer and       Chief Financial
Officer     REX ENERGY I, LLC     R.E. GAS DEVELOPMENT, LLC     PENNTEX
RESOURCES ILLINOIS, INC.     REX ENERGY IV, LLC     By:  

/s/ Thomas C. Stabley

      Thomas C. Stabley       Vice President

First Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     KEYBANK NATIONAL ASSOCIATION,     as Administrative
Agent and Lender     By:  

/s/ Craig Hanselman

    Name:   Craig Hanselman     Title:   Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK, N.A.     By:  

/s/ Bryan M. McDavid

    Name:   Bryan M. Mcdavid     Title:   Director

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Gregory C. Magnuson

Name:   Gregory C. Magnuson Title:   Vice President

 

First Amendment

Signature Page



--------------------------------------------------------------------------------

UNIONBANCAL EQUITIES, INC. By:  

/s/ Derrick Pan

Name:   Derrick Pan Title:   Vice President By:  

/s/ Margaret Elower

Name:   Margaret Elower Title:   Vice President

 

First Amendment

Signature Page